UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 January 3rd, 2013 Commission File No.: 001-34830 D. MEDICAL INDUSTRIES LTD. (Translation of registrant’s name into English) Granot mobile post Hefer Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes o No x D. Medical Industries Ltd. (the "Company")hereby announces that its current chief financial officer, Mr. David Dana, has notified the Company yesterday that he has decided to terminate his employment with the Company, effective as of March ­­3rd, 2013. Mr. Dana stated in his resignation letter that the reason for his resignation is a dispute concerning the performance of his duties. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 3, 2013 D. MEDICAL INDUSTRIES LTD. (Registrant) By:/s/ David Dana ————— David Dana Chief Financial Officer
